Citation Nr: 0729457	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin condition to 
the upper body.  

2.  Entitlement to service connection for a right knee 
condition.  

3.  Entitlement to a disability rating greater than 10 
percent for a right hip disability.  

4.  Entitlement to a disability rating greater than 10 
percent for residuals of a left great toe fracture with 
arthritis. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran testified at a Travel Board 
hearing in August 2007. 


FINDINGS OF FACT

1.  There is competent evidence showing that the veteran has 
a skin condition to the upper body that began during military 
service. 

2.  There is no competent evidence of a current diagnosis of 
a right knee condition, to include arthritis. 

3.  The veteran's limitation of flexion due to his right hip 
disability is not limited to 30 degrees or less.  The degree 
of functional loss present is adequately represented in the 
rating currently assigned.  

4.  Residuals of a fracture of the left great toe with 
traumatic arthritis are productive of no more than moderate 
impairment.





CONCLUSIONS OF LAW

1.  Service connection for a skin condition to the upper body 
is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Service connection for a right knee condition is not 
established.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) 
(2006).

3.  The criteria for a disability rating beyond 10 percent 
for a right hip disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.27, 4.71a, 
Diagnostic Code 5020-5252 (2006); 

4.  The criteria for a disability rating greater than 10 
percent for a left foot disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  
 
A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).    

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The veteran alleges that he has experienced a skin rash since 
service on the hands, neck, back, and chest.  He indicates 
that symptoms include itching and swelling.  

Service medical records (SMRs) reveal treatment for a skin 
rash on the back and chest in September 1989.  The diagnosis 
was tinea versicolor.  The military physician prescribed 
Selsun Blue (selenium sulfide) shampoo to treat the skin 
condition.  There are no other complaints, treatments, or 
diagnoses of a skin condition during service, although at the 
hearing the veteran contended that he continued to have 
symptoms during service.  

Post-service, VA treatment records reveal on and off 
treatment for a skin rash to the arms, back, and neck from 
2001 to 2005.  Significantly, the diagnosis was tinea (see VA 
treatment records dated February and April of 2005).  The 
veteran indicated that he experienced skin rashes on and off 
every six months or so.  Of equal significance is that once 
again selenium sulfide shampoo was prescribed to treat the 
condition.  

According, resolving doubt in the veteran's favor, the Board 
concludes that the preponderance of the evidence supports 
service connection for a skin condition to the upper body.  
38 U.S.C.A. § 5107(b).  In this regard, the Board finds 
sufficient evidence of treatment for an in-service skin 
disorder with post-service evidence of recent continuous 
symptoms to establish service connection. 38 U.S.C.A. § 
5107(b).  In making this determination, it is pertinent that 
the veteran has an in-service and post-service diagnosis of 
tinea and an in-service and post-service treatment regimen of 
selenium sulfide shampoo.  There is no indication of this 
condition prior to service.  The appeal is granted.  The 
precise nature and extent of this disorder is not at issue 
before the Board at this time.

The Board now turns to the issue of service connection for a 
right knee condition.  The veteran alleges that a physician 
indicated to him (post-service) that he has arthritis of the 
right knee.  The veteran contends that his arthritis is 
related to an incident during service when a Humvee vehicle 
hit his right knee in November 1989.

SMRs reveal treatment for right knee pain and swelling in 
August 1989.  The diagnosis was mild patella femoral 
syndrome.  At that time the veteran served as an infantryman, 
which included rigorous physical training (this is not in 
dispute).  In November 1989, the veteran was treated for 
right knee pain that had been ongoing for five months.  There 
was no diagnosis.  There was also no mention of sustaining an 
injury in a Humvee accident.  

In this case, the Board does not dispute the fact that the 
veteran may have had trouble with his knee at one time during 
his service.  However, it is also important to note that upon 
separation in November 1991, there was no evidence or 
complaint regarding a right knee condition.  Overall, SMRs 
provide evidence that right knee treatment during service was 
acute and transitory in nature, and resolved without residual 
disability, providing evidence against this claim.     

Post-service, the Board finds no evidence of right knee 
arthritis within one year after the veteran's separation from 
service.  Hence, the presumption of in-service incurrence is 
not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  

Beyond the above, VA treatment records dated 2001 to 2005 are 
entirely negative for any complaint or treatment related to a 
right knee condition.  In addition, a thorough VA examination 
conducted immediately after service in June 1992 does not 
mention any right knee condition, providing evidence against 
this claim.  A private treatment notation from "P.C.," 
M.D., dated July 2005, indicates that X-rays were negative 
for any right knee condition.  The post-service medical 
record, as a whole, is negative for a right knee condition, 
providing strong evidence against the claim.  

With regard to the veteran's assertion at the hearing that a 
physician told him he may have right knee arthritis, the 
veteran is not competent to relate what a doctor purportedly 
stated to him concerning a medical diagnosis.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."   
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In any event, the Board finds that the post-service medical 
record, as a whole, provides evidence against a finding of a 
current knee disorder, outweighing the veteran's contention 
that he now has a knee disorder.

Accordingly, absent evidence of a current right knee 
diagnosis, service connection cannot be granted for that 
disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In sum, the absence of evidence of a right knee 
condition in the post-service medical record outweighs the 
veteran's personal belief that he has arthritis of the right 
knee related to treatment for patella femoral sydrome during 
military service.   

The Board now turns to the increased rating claims.  
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right hip disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5020-5252, 
synovitis with limitation of motion.  38 C.F.R. § 4.71a.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
38 C.F.R. § 4.27.      

Under Diagnostic Code 5251, if extension of the thigh is 
limited to 5 degrees, a 10 percent rating is warranted.  
Under Diagnostic Code 5252, pertaining to limitation of 
flexion of the thigh, a 10 percent rating is appropriate 
where flexion is limited to 45 degrees; a 20 percent 
evaluation contemplates flexion limited to 30 degrees; and a 
30 percent evaluation contemplates flexion limited to 20 
degrees.  38 C.F.R. § 4.71a (2006).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Initially, other diagnostic codes for hip disabilities that 
provide a rating greater than 10 percent are not more 
appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5250 (ankylosis of the hip), Diagnostic Code 5251 (limitation 
of extension of the right thigh), Diagnostic Code 5253 
(limitation of abduction and rotation of the right thigh), 
Diagnostic Code 5254 (hip flail joint), and Diagnostic Code 
5255 (impairment of the femur by malunion, nonunion, or 
fracture). 

In this regard, the September 2005 VA examiner indicated that 
abduction of the right hip could not accurately be measured 
due to the veteran's inability or unwillingness to cooperate.  
The veteran did exhibit full external and internal rotation.  
There is no mention of limitation of extension, a flail 
joint, or impairment of the femur.  Therefore, the Board will 
continue to evaluate the disability under Diagnostic Code 
5252.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  

Upon review of the evidence, a rating beyond 10 percent is 
not warranted under Diagnostic Code 5252.  That is, the post-
service evidence of record does not reveal flexion limited to 
30 degrees, even with consideration of pain.  

Specifically, the veteran asserted in his hearing testimony 
and as part of his claim that his daily right hip pain causes 
him to lose his balance approximately 20 times a month.  
Prolonged walking or standing results in significant pain.  
On occasion, he has difficulty coordinating his movements 
when he gets out of his bed.  

However, upon objective examination in September 2005, the 
examiner documented flexion limited to 90 degrees with 
consideration of pain on movement.  The veteran's right hip 
was also tender upon palpation.  However, the examiner noted 
no further limitation of motion, no instability, no fatigue, 
no inflammation, no incoordination, and no synovitis.  In 
fact, VA X-rays of the right hip were normal.  X-rays of the 
right hip performed by Dr. P.C. were also normal.  Most 
importantly, the VA examiner concluded by adding, "[I]t 
seemed that the veteran tended to magnify his symptoms on 
today's examination."  This statement is found to provide 
evidence against the veteran's overall claim as it is found 
to diminish his credibility.  

Without consideration of pain and related functional loss due 
to pain, the current 10 percent evaluation under Diagnostic 
Code 5252 could not be justified.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.

Further, VA treatment records dated 2001 to 2005 disclose 
treatment for a variety of other medical conditions, but no 
complaints or treatment for the right hip.  Overall, the 
veteran's contentions regarding the severity of his right hip 
disability are outweighed by the post-service medical record 
which, as a whole, provides clear evidence against a higher 
rating beyond 10 percent.  Accordingly, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 10 percent for a right hip disability.  
38 C.F.R. § 4.3.  The appeal is denied.

The final issue before the Board is the increased rating 
claim for a left foot disability.  The veteran's left foot 
disability is rated as 10 percent (i.e., "moderately" 
disabling) under Diagnostic Code 5284, other foot injuries.  
38 C.F.R. § 4.71a.  

Historically, the veteran fractured his left great toe in 
service necessitating surgery in April 1990.  The veteran 
subsequently received a medical discharge from service with 
severance pay due to left toe traumatic arthritis associated 
with his in-service injury.

Under Diagnostic Code 5284, a 10 percent evaluation is 
provided for a "moderate" foot injury.  A 20 percent 
evaluation is provided for a "moderately severe" foot 
injury.  A 30 percent evaluation is provided for a "severe" 
foot injury.  The Note to Diagnostic Code 5284 indicates that 
a maximum 40 percent rating will be assigned for actual loss 
of use of the foot.  38 C.F.R. § 4.71a.    
   
The words "moderate," "moderately severe," and "severe" 
are not defined in Diagnostic Code 5284.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.

Arthritic joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at 
least the minimum compensable rating for the joint.  In this 
respect, as the veteran is already receiving a 10 percent 
minimal compensable rating, a diagnosis of arthritis could 
not afford him a higher rating.  38 C.F.R. § 4.59.

In cases where foot disability is rated in accordance with 
Diagnostic Code 5284, consideration of §§ 4.40, 4.45 per 
DeLuca depends on the nature of the foot 
injury, and whether it involves limitation of motion.  
VAOPGCPREC 9-98 (Aug. 14, 1998).  In this case, consideration 
of functional loss and Deluca is warranted as the veteran's 
left foot disability involves limitation of motion.  

At the hearing and as part of his claim, the veteran alleges 
constant pain throughout the left foot, swelling, an abnormal 
gait, blisters, no flexion, and difficulty gaining promotion 
at his job at the VA as the result of his left foot 
disability.  He specifically alleges difficulty with ladder 
climbing and pushing carts.  He indicates that elevating the 
left foot and using warm soaks does not help.  The veteran 
also takes Tylenol for the pain.  The veteran was prescribed 
orthotics in April 2005 but stopped wearing them because he 
says it worsened his condition.   

Initially, other diagnostic codes for foot disabilities that 
provide a rating of 10 percent or greater are not more 
appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic 
Code 5278 (claw foot), Diagnostic Code 5279 (metatarsalgia), 
Diagnostic Code 5280 (hallux valgus), Diagnostic Code 5281 
(hallux rigidus), Diagnostic Code 5282 (hammer toe), and 
Diagnostic Code 5283 (malunion or nonunion of the tarsal or 
metatarsal bones).  See Butts, supra.  There is either no 
evidence of these disorders in the evidence of record or no 
evidence of an association between any existing disorders and 
the veteran's service-connected injury.  Therefore, the Board 
will continue to evaluate the disability under Diagnostic 
Code 5284.  

Upon a review of the evidence, a rating beyond 10 percent 
under Diagnostic Code 5284 is not warranted.  In particular, 
an April 2005 VA nurse note, an April 2005 VA podiatry 
consult, and a September 2005 VA foot examination reveal that 
the veteran walks with mild limp, but uses no assistive 
devices.  There is some limitation of dorsiflexion and 
plantar flexion of the left foot with pain and tenderness.  
Significantly, there was good pronation and inversion.  X-
rays revealed only "mild" arthritis.  There was no 
inflammation, no edema, no effusion, no lesions, no 
deformity, and no atrophy.  No physician recorded weakness, 
crepitus, or calluses.  Overall, these records do not reveal 
evidence consistent with a "moderately severe" foot injury.  
Overall, these records are found to provide evidence against 
this claim.      

It is pertinent to note the veteran's contention to the 
September 2005 VA examiner that he missed four months of work 
(1/3 of the year) due to his left foot disability.  The 
veteran has not submitted any employment records to support 
this assertion.  In addition, based on his examination of the 
veteran's left foot, the VA examiner opined that this amount 
of time seemed rather excessive, especially in view of the 
fact that the veteran was not receiving treatment from any 
physician on a regular basis for the disorder.  Furthermore, 
at the hearing, the veteran did not mention missing any time 
from work.  In fact, overall, the medical evidence of record 
firmly contradicts the veteran's contentions regarding the 
alleged severity of his left foot disability, and outweighs 
the veteran's lay assertions.  The Board finds that the 
veteran's contentions are outweighed by the post-service 
medical record.    

The Board has also considered a separate rating for the 1-2 
inch surgical scar noted on the veteran's left great toe.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805; Esteban v. 
Brown, 6 Vet. App. 259 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the other 
manifestations).  However, the medical evidence of record is 
negative for any allegation or evidence of a tender or 
painful scar or unstable scar.  The veteran's first 
allegation at the August 2007 hearing of a tender and painful 
scar is outweighed by the fact that he never mentioned a 
symptomatic scar to any VA or private medical provider and 
many detailed examinations have failed to note such a 
disorder.  In the absence of credible evidence of such 
symptomatology, the assignment of a separate evaluation under 
any of the above Diagnostic Codes is not warranted.  See 
Butts, supra.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated April 2005.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the service connection and 
increased rating claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in her possession that pertains to his 
claims.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board observes that the RO correctly issued the April 
2005 VCAA notice letter prior to the October 2005 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
Thus, there is no timing error with regard to the original 
four elements of VCAA notice.   

However, with regard to additional first element notice, 
March 2006 and April 2006 correspondence from the RO further 
advised the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).  Notably, the RO did not provide Dingess 
notice of the first element prior to the initial adjudication 
on appeal.  Pelegrini, 18 Vet. App. at 120.  It is important 
to note that the decision in Dingess was only recently issued 
by the Court.  Therefore, there was no basis for the VA to 
act in accordance with a Court decision that did not exist 
until March 2006.      

In any event, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for Dingess notice has been rebutted in this 
case by the following: (1) based on the communications sent 
to the veteran over the course of this appeal, the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case; and (2) in this case, based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, the veteran 
reasonably understands from the notices provided what was 
needed.  

Specifically, the veteran submitted personal statements and 
hearing testimony.  He also authorized the release of private 
records, showing actual knowledge of the evidence required to 
support his claims.  In addition, the actual notices provided 
by the VA are clear and pertinent to the veteran's 
contentions, such that a reasonable person could understand 
what was required to prove the claims.  While the veteran 
does not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  In sum, the timing error has not in any way 
affected the essential fairness of the adjudication.  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA outpatient treatment records, and 
a VA examination for the increased rating issues.  The 
veteran was provided the opportunity to testify at a hearing.  
At the hearing, the veteran indicated that any additional 
private records from Dr. P.C. were not available due to the 
physician's retirement. 

The Board notes the veteran's request for the VA to secure a 
medical examination and opinion concerning the existence and 
etiology of a right knee condition.  However, as discussed 
above, there is no competent medical evidence of a right knee 
condition.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

The veteran's lay statements regarding right knee pain are 
not supported by private and VA treatment records dated 2001 
to 2005, which do not reveal any symptoms of or treatment for 
right knee pain.  In addition, the veteran is not competent 
to diagnose himself with alleged arthritis of the right knee.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d) (indicating there must be competent 
evidence of a current disability to trigger VA's obligation 
to secure a medical opinion).  As service and post-service 
medical records, as a whole, provide no basis to grant this 
claim, and in fact have been found to provide evidence 
against this claim, the Board finds no basis for a VA 
examination to be obtained.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

ORDER

Service connection for a skin condition to the upper body is 
granted.   

Service connection for a right knee condition is denied.   

A disability rating greater than 10 percent for a right hip 
disability is denied.     

A disability rating greater than 10 percent for residuals of 
a left great toe fracture with arthritis is denied.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


